By the Oourt

Wilson, Oh. J.
The plaintiffs, on their duly verified complaint, applied, ex parte, to the the Judge of the First Judicial District, at chambers, for a preliminary injunction, which was allowed, and from the order of allowance the defendants appeal to this court.
The question meets us m limme, whether the appeal is authorized by our law, and we think it is clear that it is not. Sec. 11, of Chap. 11, Comp. Stat., (as amended by laws of 1861,) which is relied upon as allowing an appeal in such cases, we think refers to and authorizes appeals only from the judgment or order of a court. The provision of that section, that “ an appeal may be taken to the Supreme Court, or brought there from another court, applies to and qualifies each subdivision of the section.
Appeal dismissed.